UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2015 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28831 CAPSTONE COMPANIES, INC. (Exact name of small business issuer as specified in its charter) Florida 84-1047159 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 350 Jim Moran Boulevard, Suite 120, Deerfield Beach, Florida33442 (Address of principal executive offices) (954) 252-3440 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date. As of June 30, 2015, there were 721,989,957 shares of the issuer's Common Stock, $0.0001 par value per share, issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements CAPSTONE COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets: (Unaudited) Current Assets: Cash $ $ Accounts receivable - net Advances - Inventory Prepaid expense Total Current Assets Fixed Assets: Computer equipment and software Machinery and equipment Furniture and fixtures Less: Accumulated depreciation ) ) Total Fixed Assets Other Non-current Assets: Deposit Investment (AC Kinetics) Goodwill Total Other Non-current Assets Total Assets $ $ Liabilities and Stockholders’ Equity: Current Liabilities: Accounts payable and accrued expenses $ $ Note payable - Sterling Factors Notes and loans payable to related parties - current maturities Total Current Liabilities Commitments and Contingent Liabilities (Note 5) Stockholders' Equity: Preferred Stock, Series A, par value $.001 per share, authorized 100,000,000 shares, issued -0- shares - - Preferred Stock, Series B-1, par value $.0001 per share, authorized 50,000,000 shares, issued -0- shares - - Preferred Stock, Series C, par value $1.00 per share, authorized 1,000 shares, issued -0- shares at June 30, 2015 and 1,000 shares at December 31, 2014 - Common Stock, par value $.0001 per share, authorized 850,000,000 shares, issued 721,989,957 shares at June 30, 2015 and 654,010,532 at December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues, net $ Cost of sales ) Gross Profit Operating Expenses: Sales and marketing Compensation Professional fees Product development Other general and administrative Total Operating Expenses Net Operating Income (Loss) Other Income (Expense): Interest expense ) Total Other Income (Expense) (Loss) BeforeTax Provision ) Provision for Income Tax - ) - ) Net (Loss) $ ) $ ) $ ) $ ) Net (Loss) per Common Share Basic $ Diluted $ Weighted Average Shares Outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. 3 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For theSix Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss) $ ) $ ) Adjustments necessary to reconcile net (loss) to net cash (used in) operating activities: Stock cancellation - ) Depreciation and amortization Compensation expense from stock options Accrued sales allowance ) ) (Increase) decrease in accounts receivable (Increase) decrease in inventory ) (Increase) decrease in prepaid expenses ) (Increase) decrease in other assets ) Increase (decrease) in accounts payable and accrued expenses ) ) Increase (decrease) in accrued interest on notes payable Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Repayments of notes payable ) ) Proceeds from notes and loans payable to related parties Repayments of notes and loans payable to related parties ) ) Net cash provided by (used in) financing activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Non-cash financing activities: Conversion of Series C Preferred Stock to Common Stock $ $ - The accompanying notes are an integral part of these financial statements. 4 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of accounting policies for Capstone Companies, Inc. (“CAPC” or the “Company”), a Florida corporation (formerly, “CHDT Corporation”) and its wholly-owned subsidiaries is presented to assist in understanding the Company's financial statements. The accounting policies conform to accounting principles generally accepted in the United States of America (“U.S. GAAP”) and have been consistently applied in the preparation of the financial statements. Interim Financial Statements The unaudited financial statements for the three and six month period ended June 30, 2015 and 2014 reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of operations for the periods. Operating results for interim periods are not necessarily indicative of the results to be expected for the full fiscal year due to the seasonal nature of the Company’s business.Certain prior period amounts have been reclassified in order to conform to the covered periods presentation. Organization and Basis of Presentation CAPC was initially incorporated September 18, 1986, under the laws of the State of Delaware under the name Yorkshire Leveraged Group, Incorporated, and then changed its domicile to Colorado in 1989 by merging into a Colorado corporation, named Freedom Funding, Inc. Freedom Funding, Inc. then changed its name to CBQ, Inc. by amendment of its Articles of Incorporation on November 25, 1998. In May 2004, the Company changed its name from CBQ, Inc. to China Direct Trading Corporation as part of a reincorporation from the State of Colorado to the State of Florida.On May 7, 2007, the Company amended its charter to change its name from “China Direct Trading Corporation” to CHDT Corporation.This name change was effective as of July 16, 2007, for purposes of the change of its name on the OTC Bulletin Board.With the name change, the trading symbol was changed to CHDO On June 6, 2012; the Company amended its charter to change its name from CHDT Corporation to CAPSTONE COMPANIES, INC.This name change was effective as of July 6, 2012, for purposes of the change of its name on the OTC Bulletin Board.With the name change, the trading symbol was changed to CAPC. In February 2004, the Company established a new subsidiary, initially named China Pathfinder Fund, L.L.C., a Florida limited liability company. During 2005, the name was changed to Overseas Building Supply, LLC (“OBS”) to reflect its shift in business lines from business development consulting services in China for North American companies to trading Chinese-made building supplies in South Florida.This business line was ended in fiscal year 2007 and the OBS name was changed to Black Box Innovations, L.L.C. (“BBI”) on March 20, 2008. On January 31, 2012, the BBI name was changed to Capstone Lighting Technologies, L.L.C (“CLT”). On January 27, 2006, the Company entered into a Purchase Agreement with Complete Power Solutions ("CPS") to acquire 51% of the member interests of CPS. CPS was organized by William Dato on September 20, 2004, as a Florida Limited Liability Company to distribute power generators in Florida and adjacent states.The Company subsequently sold its 51% membership interest in CPS, pursuant to a Purchase and Settlement Agreement dated and effective as of December 31, 2006. On September 13, 2006, the Company entered into a Stock Purchase Agreement with Capstone Industries, Inc., a Florida corporation (“Capstone”).Capstone was incorporated in Florida on May 15, 1996 and is engaged primarily in the business of wholesaling low technologyconsumer products to distributors and retailers in the United States.Under the Stock Purchase Agreement the Company acquired 100% of the issued and outstanding shares of Capstone Common Stock, and recorded goodwill of $1,936,020. On April 13, 2012, the Company established a wholly owned subsidiary in Hong Kong, namedCapstone International Hong Kong Ltd (“CIHK”) which is engaged in selling the Company’s products internationally and provides other services such as new product development, product sourcing, quality control, ocean freight logistics, product testing and factory certifications for the Company’s other subsidiaries. Nature of Business Since the beginning of fiscal year 2007, the Company has been primarily engaged in the business of developing, marketing and selling consumer products through national and regional retailers and distributors in North America.Capstone currently operates in six primary product categories: Induction Charged Power Failure Lights; LED Wall Plate Night Lights and Power Failure Lights; Motion Sensor Lights;Door Security Monitors; Wireless Remote Control Outlets and Wireless Remote Control Accent Lights.The Company’s products are typically manufactured in China by third-party manufacturing companies. 5 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Cash and Cash Equivalents The Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents, to the extent the funds are not being held for investment purposes. Allowance for Doubtful Accounts An allowance for doubtful accounts is established as losses are estimated to have occurred through a provision for bad debts charged to earnings.The allowance for bad debt is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the receivables.This evaluation is inherently subjective and requires estimates that are susceptible to significant revisions as more information becomes available. As of both June 30, 2015 and December 31, 2014, management has determined that the accounts receivable are fully collectible.As such, management has not recorded an allowance for doubtful accounts. Accounts Receivable Pledged as Collateral As of both June 30, 2015 and December 31, 2014, 100% of the accounts receivable serve as collateral for the Company’s notes payable. Inventory The Company's inventory, which is recorded at lower of cost (first-in, first-out) or market, consists of finished goods for resale by Capstone, totaling $194,976 and $128,984 at June 30, 2015 and December 31, 2014, respectively. Prepaid Expenses The Company’s prepaid expenses consist primarily of deposits on inventories for future orders as well as other prepaid advertising expense. Property and Equipment Fixed assets are stated at cost. Depreciation and amortization are computed using the straight-line method over the estimated economic useful lives of the related assets as follows: Computer equipment 3 - 7 years Computer software 3 - 7 years Machinery and equipment 3 - 7 years Furniture and fixtures 3 - 7 years Long-lived assets to be held and used are reviewed for impairment whenever events or changes in circumstances indicate that the related carrying amount may not be recoverable.When required, impairment losses on assets to be held and used are recognized based on the fair value of the asset.Long-lived assets to be disposed of, if any, are reported at the lower of carrying amount or fair value less cost to sell.No impairment losses were recognized by the Company during 2014 or during the six month period ended June 30, 2015. Upon sale or other disposition of property and equipment, the cost and related accumulated depreciation or amortization are removed from the accounts and any gain or loss is included in the determination of income or loss. Expenditures for maintenance and repairs are charged to expense as incurred. Major overhauls and betterments are capitalized and depreciated over their estimated economic useful lives. Depreciation expense was $16,552 and $15,740 for the three month periods ended June 30, 2015 and 2014, respectively.Depreciation expense was $29,239 and $30,078 for the six month periods ended June 30, 2015 and 2014, respectively. 6 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Goodwill and Other Intangible Assets Intangible assets acquired, either individually or with a group of other assets (but not those acquired in a business combination), are initially recognized and measured based on fair value.Goodwill acquired in business combinations is initially computed as the amount paid by the acquiring company in excess of the fair value of the net assets acquired. The cost of internally developing, maintaining and restoring intangible assets (including goodwill) that are not specifically identifiable, that have indeterminate lives, or that are inherent in a continuing business and related to an entity as a whole, are recognized as an expense when incurred. An intangible asset (excluding goodwill) with a definite useful life is amortized; an intangible asset with an indefinite useful life is not amortized until its useful life is determined to be no longer indefinite.The remaining useful lives of intangible assets not being amortized are evaluated at least annually to determine whether events and circumstances continue to support an indefinite useful life. If and when an intangible asset is determined to no longer have an indefinite useful life, the asset shall then be amortized prospectively over its estimated remaining useful life and accounted for in the same manner as other intangibles that are subject to amortization. An intangible asset (including goodwill) that is not subject to amortization shall be tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.The impairment test consists of a comparison of the fair value of the intangible assets with its carrying amount.If the carrying amount of an intangible asset exceeds its fair value, an impairment loss shall be recognized in an amount equal to that excess.Goodwill is not amortized. It is the Company's policy to test for impairment no less than annually, or when conditions occur that may indicate impairment.The Company's intangible assets, which consist of goodwill of $1,936,020 recorded in connection with the Capstone acquisition, were tested for impairment and determined that no adjustment for impairment was necessary as of December 31, 2014, whereas the fair value of the intangible asset exceeds its carrying amount. Net Income (Loss) Per Common Share Basic earnings per common share were computed by dividing net loss by the weighted average number of shares of common stock outstanding during the year.In periods where losses are reported, the weighted average number of common shares outstanding excludes common stock equivalents because their inclusion would be anti-dilutive.At June 30, 2015 and December 31, 2014, the total number of potentially dilutive common stock equivalents was 85,480,388 and 155,058,813, respectively. Principles of Consolidation The consolidated financial statements for the periods ended June 30, 2015 and 2014 include the accounts of the parent entity and its wholly-owned subsidiaries Capstone Lighting Technologies, L.L.C., Capstone Industries, Inc. and Capstone International HK, LTD.All significant intra-entity transactions and balances have been eliminated in consolidation. The results of operations attributable to subsidiaries are included in the consolidated results of operations beginning on the date on which the Company’s interest in a subsidiary was acquired. Fair Value of Financial Instruments The carrying value of the Company's financial instruments, including cash, prepaid expenses, accounts receivable, accounts payable and accrued liabilities at June 30, 2015 and December 31, 2014 approximates their fair values due to the short-term nature of these financial instruments. The fair value hierarchy under U.S. GAAP distinguishes between assumptions based on market data (observable inputs) and an entity’s own assumptions (unobservable inputs). The hierarchy consists of three levels: Level one — Quoted market prices in active markets for identical assets or liabilities; Level two — Inputs other than level one inputs that are either directly or indirectly observable; and 7 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Level three — Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Determining which category an asset or liability falls within the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter. Cost Method of Accounting for Investment Investments in equity securities that do not have readily determinable fair values and do not qualify for consolidation or the equity method are carried at cost.Dividends received from those companies are included in other income.Dividends received in excess of the Company’s proportionate share of accumulated earnings are applied as a reduction of the cost of the investment.Other than temporary impairments to fair value are charged against current period income. Revenue Recognition Product sales are recognized when an agreement of sale exists, product delivery has occurred, pricing is fixed or determinable, and collection is reasonably assured. Allowances for sales returns, rebates and discounts are recorded as a component of net sales in the period the allowances are recognized.In addition, accrued liabilities contained in the accompanying balance sheets include accruals for estimated amounts of credits to be issued in future years based on potentially defective product, other product returns and various allowances.These estimates could change significantly in the near term. During the three and six month period ending June 30, 2015, the Company determined that $0 and $196,977 of previously accrued promotional allowances were no longer required, respectively. The reduction of promotional allowances is included in net revenues for the periods ended June 30, 2015. Advertising and Promotion Advertising and promotion costs, including advertising, public relations, and trade show expenses, are expensed as incurred and included in sales and marketing expenses.Advertising and promotion expense was $91,565 and $32,506 for the three months and $95,160 and $123,710 for the six months ended June 30, 2015 and 2014, respectively.As of June 30, 2015 and December 31, 2014, the Company has $275,019 in capitalized advertising costs included in prepaid expenses on the balance sheets. Shipping and Handling The Company’s shipping and handling costs, are included in sales and marketing expenses and amounted to $19,536 and $18,734 for the three months and $33,823 and $37,717 for the six months ended June 30, 2015 and 2014, respectively. Accrued Liabilities Accrued liabilities contained in the accompanying balance sheets include accruals for estimated amounts of credits to be issued in future years based on potentially defective products, other product returns and various allowances.These estimates could change significantly in the near term. Income Taxes The Company accounts for income taxes under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) 740 Income Taxes. ASC 740 requires recognition of deferred income tax assets and liabilities for the expected future income tax consequences, based on enacted tax laws, of temporary differences between the financial reporting and tax bases of assets and liabilities. The Company and its subsidiaries intend to file consolidated income tax returns. Stock-Based Compensation The Company accounts for stock-based compensation under the provisions of ASC 718 Compensation- Stock Compensation, which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options, based on estimated fair values. 8 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) ASC 718 requires companies to estimate the fair value of share-based payment awards on the date of the grant using an option-pricing model.The value of the portion of the award that is ultimately expected to vest is recognized as expenses over the requisite service periods in the Company’s consolidated statements of operations. Stock-based compensation expense recognized during the period is based on the value of the portion of share-based payment awards that is ultimately expected to vest during the period. In conjunction with the adoption of ASC 718, the Company adopted the straight-line single option method of attributing the value of stock-based compensation expense.As stock-based compensation expense is recognized during the period is based on awards ultimately expected to vest, it is subject to reduction for estimated forfeitures.ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.As of and for periods ended June 30, 2015 and 2014, there were no material amounts subject to forfeiture. The Company recognizes compensation expense paid with common stock and other equity instruments issued for assets and services received based upon the fair value of the assets/services or the equity instruments issued, whichever is more readily determined. As of the date of this report the Company has not adopted a method to account for the tax effects of stock-based compensation pursuant to ASC 718 and related interpretations.However, whereas the Company has substantial net operating losses to offset future taxable income and its current deferred tax asset is completely reduced by the valuation allowance, no material tax effects are anticipated. Stock-Based Compensation Expense Stock-based compensation for the three month period ended June 30, 2015 and 2014 totaled $29,433 and $17,672, respectively.Stock-based compensation for the six month period ended June 30, 2015 and 2014 totaled $58,866 and $35,344, respectively. Recent Accounting Standards In May 2014, the FASB made available ASU No. 2014-09, Revenue from Contracts with Customers: Topic 606. ASU 2014-09 affects any entity using U.S. GAAP that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (e.g., insurance contracts or lease contracts). This ASU will supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. This ASU also supersedes some cost guidance included in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts. In addition, the existing requirements for the recognition of a gain or loss on the transfer of nonfinancial assets that are not in a contract with a customer (e.g., assets within the scope of Topic 360, Property, Plant, and Equipment, and Intangible Assets within the scope of Topic 350, Intangibles—Goodwill and Other) are amended to be consistent with the guidance on recognition and measurement (including the constraint on revenue) in this ASU. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: Step 1: Identify the contract(s) with a customer. Step 2: Identify the performance obligations in the contract. Step 3: Determine the transaction price. Step 4: Allocate the transaction price to the performance obligations in the contract. Step 5: Recognize revenue when (or as) the entity satisfies a performance obligation. For a public entity, the amendments in this ASU are effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. Early application is not permitted. Recent tentative decisions by the FASB may delay the effective date of this ASU and some of its other provisions. The Company does not expect the adoption of ASU 2014-09 to have a material impact on its consolidated financial statements. 9 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) In June 2014, the FASB issued ASU No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The issue is the result of a consensus of the FASB Emerging Issues Task Force. The amendments in the ASU require that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. A reporting entity should apply existing guidance in Topic 718, Compensation – Stock Compensation, as it relates to awards with performance conditions that affect vesting to account for such awards. The performance target should not be reflected in estimating the grant-date fair value of the award. Compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of the requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. The requisite service period ends when the employee can cease rendering service and still be eligible to vest in the award if the performance target is achieved. The amendments in this ASU are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. The effective date is the same for both public business entities and all other entities. Entities may apply the amendments in this ASU either: (a) prospectively to all awards granted or modified after the effective date; or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. If retrospective transition is adopted, the cumulative effect of applying this ASU as of the beginning of the earliest annual period presented in the financial statements should be recognized as an adjustment to the opening retained earnings balance at that date. In addition, if retrospective transition is adopted, an entity may use hindsight in measuring and recognizing the compensation cost. The Company does not expect the adoption of ASU 2014-12 to have a material impact on its consolidated financial statements. In February 2015, the FASB issued ASU 2015-02, Consolidations (Topic 225-20): Amendments to the Consolidation Analysis, which affects current consolidation guidance. The guidance changes the analysis that a reporting entity must perform to determine whether it should consolidate certain types of legal entities. This guidance must be applied using one of two retrospective application methods and will be effective for fiscal years, and for interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted, including adoption in any interim period. The Company is currently evaluating the impact, if any, of the adoption of this newly issued guidance to its consolidated financial statements. In April 2015, the FASB issued ASU 2015-03, Interest-Imputation of Interest (Topic 225-20): Simplifying the Presentation of Debt Issue Costs, that simplifies the presentation of debt issuance costs. The guidance requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by these amendments. This guidance should be applied on a retrospective basis, wherein the balance sheet of each individual period presented should be adjusted to reflect the period-specific effects of applying the new guidance. The guidance will be effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Early adoption is permitted for financial statements that have not been previously issued. The Company is currently evaluating the impact, if any, of the adoption of this newly issued guidance to its consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, Inventory (Topic 330), Simplifying the Measurement of Inventory, that simplifies the measurement of inventory and more closely aligns the U.S. GAAP measurement of inventory with the measure of inventory under International Financial Reporting Standards. The guidance requires entities utilizing the first-in, first-out method to measure inventory at the lower of cost and net realizable value, with net realizable value defined as the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. The amendments in this ASU do not apply to inventory that is measured using last-in, first-out (LIFO) or the retail inventory method. This amendment should be applied prospectively and is effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years. Early application is permitted as of the beginning of an interim or annual reporting period. 10 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. Liquidity The Company incurred a net loss of $1,095,862 for the six months ended June 30, 2015 as compared to a net loss of $152,514 in the same period 2014.The Company’s liquidity is expected to be sufficient through 2015, resulting from the combination ofour existing cash position, improved operational cash flow as a result of improvements to our operating results, the Company’s borrowing capacity with Sterling National Bank and as needed, funding support fromCompany Directors (Note 4). Pervasiveness of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and the differences could be material. NOTE 2 - CONCENTRATIONS OF CREDIT RISK AND ECONOMIC DEPENDENCE Financial instruments that potentially subject the Company to credit risk consist principally of cash and cash equivalents and accounts receivable. The Company has no significant off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. Cash and Cash Equivalents The Company at times has cash and cash equivalents with its financial institution in excess of Federal Deposit Insurance Corporation (“FDIC”) insurance limits.The Company places its cash and cash equivalents with high credit quality financial institutions which minimize these risks.As of June 30, 2015 and 2014, the Company had $316,634 and $0 funds in excess of FDIC limits. Accounts Receivable The Company grants credit to its customers, substantially all of whom are retail establishments located throughout the United States.The Company typically does not require collateral from customers.Credit risk is limited due to the financial strength of the customers comprising the Company’s customer base and their dispersion across different geographical regions.The Company monitors exposure of credit losses and maintains allowances for anticipated losses considered necessary under the circumstances. Major Customers The Company had two customers who comprised at least ten percent (10%) of gross revenue during the years ended December 31, 2014 and 2013.The loss of these customers would adversely impact the business of the Company. Major Vendors The Company had one vendor from which it purchased at least ten percent (10%) of merchandise during the years ended December 31, 2014 and 2013. The loss of this supplier would adversely impact the business of the Company. 11 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 – NOTES PAYABLE Sterling National Bank On September 8,2010, in order to fund increasing accounts receivables and support working capital needs, Capstone secured a Financing Agreement from Sterling Capital Funding (now called Sterling National Bank), located in New York, whereby Capstone receives funds for assigned retailer shipments. The assignments provide funding for an amount up to 85% of net invoices submitted.There will be a base management fee equal to .45% of the gross invoice amount. The interest rate of the loan advance is .25% above Sterling National Bank’s Base Rate which at time of closing was 5%.The amounts borrowed under this agreement are secured by a right to set-off on or against any of the following (collectively as “Collateral”): all accounts including those at risk, all reserves, instruments, documents, notes, bills and chattel paper, letter of credit rights, commercial tort claims, proceeds of insurance, other forms of obligations owing to Sterling National Bank,bank and other deposit accounts whether or not reposed with affiliates, general intangibles (including without limitation all tax refunds, contract rights, trade names, trademarks, trade secrets, customer lists, software and all other licenses, rights, privileges and franchises), all balances, sums and other property at any time to our credit or in Sterling National Bank’s possession or in the possession of any Sterling Affiliates, together with all merchandise, the sale of which resulted in the creation of accounts receivable and in all such merchandise that may be returned by customers and all books and records relating to any of the foregoing, including the cash and non-cash proceeds of all of the foregoing. Capstone Companies, Inc., and Howard Ullman, the previous Chairman of the Board of Directors of CHDT, had personally guaranteed Capstone’s obligations under the Financing Agreement. As part of the agreement with Sterling National Bank, a subordination agreement was executed with Mr. Ullman. These agreements subordinated the debt of $121,263 (plus future interest) and $81,000 (plus future interest) due to Mr. Ullman (or his assignees), to the Sterling National Bank loan.No payments will be made on the subordinated debt until the Sterling loan is paid in full.As of June 30, 2015 and December 31, 2014, the balance due to Sterling was $184,115 and $286,945, respectively. On July 21, 2011, Stewart Wallach, the Chief Executive Officer and Director of Capstone Companies, Inc. and JWTR Holdings, LLC owned by a Director, Jeffrey Postal entered into a Securities and Notes Purchase Agreement with Howard Ullman, the previous Chairman of the Board of CHDT, whereby they would purchase equally all of Mr. Ullman’s notes including the notes subordinated to Sterling National Bank. On July 15, 2011, Stewart Wallach individually and accepted by Sterling National Bank, agreed to replace Howard Ullman as the sole personal guarantor to Sterling National Bank for all of Capstone’s loans previously guaranteed by Howard Ullman. Effective July 12, 2011, Capstone’s credit line with Sterling National Bank was increased from $2,000,000 up to $4,000,000 to provide additional funding for increased revenue growth. During the period from July 2013 through February 2014, the Company’s credit line with Sterling National Bank was temporarily increased from $4,000,000 to $6,000,000 to provide additional funding to cover the increased sales volume during the holiday season. During the period from July 2014 through June 2015, the Company’s credit line with Sterling National Bank was temporarily increased from $4,000,000 to $7,000,000 to provide additional funding to cover the increased sales volume during the holiday season. As of June 30, 2015, the maximum amount that can be borrowed on this credit line is $7,000,000. NOTE 4 – NOTES AND LOANS PAYABLE TO RELATED PARTIES Capstone Companies, Inc. - Notes Payable to Officers and Directors On May 30, 2007, the Company executed a $575,000 promissory note payable to a Director of the Company.This note was amended on July 1, 2009 and again on January 2, 2010. As amended, the note carries an interest rate of 8% per annum.All principal was payable in full, with accrued interest, on January 2, 2014.On November 2, 2007, the Company issued 12,074 shares of its Series B Preferred stock valued at $28,975 as payment towards this loan.The loan grants to the holder a security interest in the accounts receivable of the Company up to the amount of the unpaid principal.On July 12, 2011, Stewart Wallach, the Chief Executive Officer and Director of CHDT and JWTR Holdings, LLC owned by a Director, Jeffrey Postal entered into a Securities and Notes Purchase Agreement with Howard Ullman, the previous Chairman of the Board of CHDT, whereby they would purchase equally all of Mr. Ullman’s notes including the subordinated notes net of any offsets, monies due from Mr. Ullman to the Company. The original terms of all notes would remain the same. On July 12, 2011, this note payable was reassigned by Howard Ullman, equally split between Stewart Wallach, Director, and JWTR Holdings LLC. The note balance of $466,886 was reduced by $47,940 for offsets due by Howard Ullman. The revised loan balance of $418,946 was reassigned equally $209,473 to Stewart Wallach and $209,473 to JWTR Holdings LLC. As amended the note is due on or before October 1, 2015. As of June 30, 2015 the total combined balance due on these two notes was $550,164, which includes accrued interest of $131,218. 12 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – NOTES AND LOANS PAYABLE TO RELATED PARTIES (continued) On March 11, 2010, the Company received a loan from a Director in the amount of $100,000. As amended, the note is due on or before October 1, 2015 and carries an interest rate of 8% per annum.At June 30, 2015, the total amount payable on this note was $142,433 including interest of $42,433. On May 11, 2010, the Company received a loan from a Director and Chief Executive Officer in the amount of $75,000. As amended, the note is due on or before October 1, 2015 and carries an interest rate of 8% per annum.The loan grants to the holder a security interest in the accounts receivable of the Company up to the amount of the unpaid principal. At June 30, 2015, the total amount payable on this note was $105,823 including interest of $30,823. On January 15, 2013, the Company received a loan in the amount of $250,000 from Stewart Wallach, the Chief Executive Officer and Director of Capstone Companies, Inc. The loan carries an interest rate of 8% per annum. This loan was amended and the due date has been extended until October 1, 2015. This loan grants to the holder a security interest in the accounts receivable of the Company up to the amount of the unpaid principal.At June 30, 2015, the total amount payable on this note was $299,096 including interest of $49,096. On January 15, 2013, the Company received a loan in the amount of $250,000 from a Director of Capstone Companies, Inc. The loan carries an interest rate of 8% per annum. This loan was amended and the due date has been extended until October 1, 2015.At June 30, 2015, the total amount payable on this note was $299,096, including interest of $49,096.This loan grants to the holder a security interest in the accounts receivable of the Company up to the amount of the unpaid principal. Purchase Order Assignment- Funding Agreements On February 9, 2015, Capstone Industries, Inc. received $200,000 against a note from Jeffrey Postal. The note was due on or before December 31, 2015, and carried an interest rate of 1.0% simple interest per month. This note was paid in full during the quarter ended June 30, 2015. On May 19, 2015, Capstone Companies, Inc. received $250,000 against a note from an entity related to the Company’s Chief Executive Officer. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $253,452 including accrued interest of $3,452. On May 19, 2015, Capstone Companies, Inc. received $250,000 against a note from Jeffrey Postal. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $253,452 including accrued interest of $3,452. On May 20, 2015, Capstone Industries, Inc. received $500,000 against a note from Jeffrey Postal. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $505,589 including accrued interest of $5,589. On June 15, 2015, Capstone Industries, Inc. received $400,000 against a note from Phyllis Postal,mother of Jeffrey Postal. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $401,973 including accrued interest of $1,973. On June 16, 2015, Capstone Industries, Inc. received $500,000 against a note from Jeffrey Postal. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $502,301 including accrued interest of $2,301. On June 18, 2015, Capstone Industries, Inc. received $400,000 against a note from George Wolf, a consultant. The note is due on or before December 31, 2015, and carries an interest rate of 1.0% simple interest per month. As of June 30, 2015, the total amount due under this note was $401,578 including accrued interest of $1,578. 13 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – NOTES AND LOANS PAYABLE TO RELATED PARTIES (continued) Working Capital Loan Agreements On April 1, 2012, the Company signed a working capital loan agreement with Postal Capital Funding, LLC (“PCF”), a private capital funding company owned by Jeffrey Postal and James McClinton, the Company’s Chief Financial Officer.Pursuant to the agreement, the Company may borrow up to a maximum of $1,000,000 of revolving credit from PCF.Amounts borrowed carry an interest rate of 8%.This loan was amended and the due date has been extended until October 1, 2015. As of June 30, 2015, the loan balance under this agreement was $603,222 including interest of $105,222. Notes and Loans Payable to Related Parties – Maturities The total amount payable to officers, directors and related parties as of June 30, 2015, was $4,318,179 including accrued interest of $426,233. The notes and loan payable to related parties mature during 2015. NOTE 5 – COMMITMENTS AND CONTINGENCIES Operating Leases On June 29, 2007, the Company relocated its principal executive offices and sole operations facility to 350 Jim Moran Blvd., Suite 120, Deerfield Beach, Florida 33442, which is located in Broward County.This space consists of 4,000 square rentable feet and was leased on a month to month basis. Capstone Industries entered into a new lease agreement for the same office space as currently located. The new lease agreement dated January 17, 2014, and effective February 1, 2014, has a 3 year term with a base annual rent of $87,678 paid in equal monthly installments. The Company has the one time option to renew the lease for three (3) years subject to a 3% increase per each year of the renewal term. Under the new lease agreement, Capstone is responsible for a portion of common area maintenance chargesand any other utility consumed in the leased premises. Capstone International Hong Kong Ltd. entered into a two year lease agreement for office space at 303 Hennessy Road, Wanchai, Hong Kong.The agreement is for the period from February 17, 2014, to February 16, 2016.This lease has a base annual rent of $48,000 (HK$ 372,000) paid in equal monthly installments. Rent expense amounted to $35,340 and $26,831 for the three month periods ended June 30, 2015 and 2014, respectively.Rent expense amounted to $70,360 and $51,704 for the six month periods ended June 30, 2015 and 2014, respectively. The lease obligations under these agreements for the next five years are as follows: Year Ended December, 31, US HK Total $ $ - Total lease obligation $ $ $ Employment Agreements On February 5, 2008, the Company entered into an Employment Agreement with Stewart Wallach, whereby Mr. Wallach will be paid $225,000 per annum.As part of the agreement, Mr. Wallach will receive a minimum increase of 5% per year.During 2014 and 2013, Mr. Wallach was paid $287,164 and $285,586 under the Employment Agreement. An amount of $40,233 has been accrued and is included in the June 30, 2015 and December 31, 2014 consolidated balance sheets as part of accounts payable and accrued expenses for deferred wages in 2011. The initial term of the contract began February 5, 2008, and ended on February 5, 2011, but the term of the contract was extended for an additional two years through February 5, 2013.The Company’s Compensation Committee has further extended the agreement with the same terms for an additional three years through February 5, 2016. 14 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 5 – COMMITMENTS AND CONTINGENCIES (continued) On February 5, 2008, the Company entered into an Employment Agreement with James McClinton. Mr. McClinton will be paid $150,000 per annum.As part of the agreement, Mr. McClinton will receive a minimum increase of 5% per year. During 2014 and 2013, Mr. McClinton was paid $191,442 and $190,398, respectively under the Employment Agreement.An amount of $572 has been accrued and is included in the June 30, 2015 and December 31, 2014 consolidated balance sheets as part of accounts payable and accrued expenses for deferred wages in 2011. The term of the initial contract began February 5, 2008, and ended February 5, 2011, but the term of the contract was extended for an additional two years through February 5, 2013. The Company’s Compensation Committee has further extended the agreement with the same terms for an additional three years through February 5, 2016. NOTE 6 - STOCK TRANSACTIONS Series C Preferred Stock On July 9, 2009, the Company authorized and issued 1,000 shares of Series C Preferred Stock in exchange for $700,000.The 1,000 shares of Series C Stock are convertible into 67,979,425 common shares.The par value of the Series C Preferred shares is $1.00. On May 5, 2015 the 1,000 Series C Preferred shares were fully converted into 67,979,425 common shares. Common Stock During 2014 the Company entered into a settlement agreement with a consultant under which 3,750,000 shares of previously issued common stock were surrendered and canceled in consideration for a payment to the consultant in the amount of $50,000. Warrants During September and October 2007, the Company issued 31,823,529 shares of common stock for cash at $.017 per share, or $541,000 total as part of a Private Placement under Rule 506 of Regulation D. Along with the stock, each investor also received a warrant to purchase 30% of the shares purchased in the Private Placement.A total of 9,547,055 warrants were issued.The warrants are ten year warrants and have an exercise price of $.025 per share. Options In 2005, the Company authorized the 2005 Equity Plan that made available 10,000,000 shares of common stock for issuance through awards of options, restricted stock, stock bonuses, stock appreciation rights and restricted stock units.On May 20, 2005, the Company granted non-qualified stock options under the Company’s 2005 Equity Plan for a maximum of 250,000 shares of the Company’s common stock for $0.02 per share. The options expired May 25, 2015. On May 1, 2007, the Company granted 4,000,000 stock options to five employees of the Company under the 2005 Plan.The options vested over two years.During 2008, 1,000,000 of these options were cancelled prior to vesting.During 2010, an additional 500,000 of these options were also cancelled prior to vesting.As of December 31, 2010, these options were fully vested and compensation expense fully recognized. On April 27, 2007, the Company granted a ten-year non-qualified, non-statutory stock option for 102,400,000 “restricted” shares of the Company’s common stock to Stewart Wallach, as incentive compensation.The exercise price of the options is $.029 per share, which was the fair market value of the stock on the date of grant.Twenty percent of the options vested on the date of issuance, and twenty percent per year vested on the anniversary date through April 23, 2011.On May 23, 2008, 74,666,667 of these options were cancelled.On July 31, 2009, 5,000,000 of the fully vested options were amended and transferred to James McClinton.Also on April 23, 2007, the Company granted a ten-year non-qualified, non-statutory stock option for 28,100,000 “restricted” shares of the Company’s common stock to James McClinton as incentive compensation.The exercise price of the options is $.029 per share, which was the fair market value of the stock on the date of grant.Twenty percent of the options vested on the date of issuance, and twenty percent per year vested on the anniversary date through April 23, 2011.On May 1, 2008, 850,000 of these options were cancelled. On October 22, 2007, the Company granted 700,000 stock options to a business associate of the Company.The options vested over two years. On January 10, 2008, the Company granted 1,000,000 stock options to an advisor of the Company. The options vested over one year. On February 5, 2008, the Company granted 3,650,000 stock options to four directors and one employee of the Company.The options vested over two years.During 2010, 3,500,000 of these options were cancelled. On May 1, 2008, the Company granted 850,000 stock options to an employee of the Company.The options vested over two years. 15 CAPSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 6 - STOCK TRANSACTIONS (continued) On April 23, 2010, the Company granted 4,500,000 stock options to four Directors of the Company and 300,000 stock options to the Company Secretary.The options vested over one year.During the three month period ended June 30, 2015, 4,500,000 of these options expired. On July 1, 2011, the Company granted 4,500,000 stock options to four Directors of the Company and 150,000 stock options to the Company Secretary.The options vested over one year. On August 6, 2012, the Company granted 4,500,000 stock options to four Directors of the Company and 150,000 stock options to the Company Secretary.The options vested over one year.The Company Secretary has subsequently left the Company and the 150,000 granted options have been canceled. On January 1, 2014, the Company granted 3,000,000 stock options to two directors of the Company and 150,000 stock options to the Company Secretary.The options vested on August 5, 2014. On January 2, 2015, the Company granted 3,000,000 stock options to two directors of the Company and 150,000 stock options to the Company Secretary.The options will vest on August 5, 2015. The Binomial Lattice (Suboptimal) option pricing model was used to calculate the fair value of the options granted.The following assumptions were used in the fair value calculations: Risk free rate – .65 – 3.0% Expected term – 5 to 10 years Expected volatility of stock – 500% Expected dividend yield – 0% Suboptimal Exercise Behavior Multiple – 2.0 Number of Steps – 150 For the period ended June, 30 2015, the Company recognized compensation expense of $58,866 related to these stock options. A further compensation expense of $13,584 will be recognized for these options in 2015. The following table sets forth the Company’s stock options outstanding as of June 30, 2015 and December 31, 2014 and activity for the periods then ended: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term (Years) Value Outstanding, December 31, 2013 $ $
